Exhibit 99.1 United States Heating Oil Fund, LP Monthly Account Statement For the Month Ended December 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (888,984) Unrealized Gain (Loss) on Market Value of Futures 1,262,608 Interest Income 692 Total Income (Loss) $ 374,316 Expenses Investment Advisory Fee $ 8,010 Brokerage Commissions 1,200 NYMEX License Fee 305 SEC & FINRA Registration Expense 124 Non-interested Directors' Fees and Expenses 62 Prepaid Insurance Expense 12 Other Expenses 54,250 Total Expenses 63,963 Expense Waiver (52,248) Net Expenses $ 11,715 Net Gain (Loss) $ 362,601 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 12/1/09 $ 16,162,494 Net Gain (Loss) 362,601 Net Asset Value End of Period $ 16,525,095 Net Asset Value Per Unit (600,000 Units) $ 27.54 To the Limited Partners of United States Heating Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended December 31, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Heating Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
